            Case 1:21-cv-05567-JPC Document 5 Filed 07/30/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- X
                                                                        :
KAREEM CHARLES,                                                         :
                                                                        :
                                    Plaintiff,                          :     21 Civ. 5567 (JPC)
                                                                        :
                  -v-                                                   :   ORDER OF SERVICE
                                                                        :
NEW YORK CITY FIRE DEPARTMENT,                                          :
                                                                        :
                                    Defendant.                          :
                                                                        :
----------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        Plaintiff brings this pro se action under Title VII of the Civil Rights Act of 1964 (“Title

VII”), 42 U.S.C. §§ 2000e to 2000e-17, and 42 U.S.C. § 181, alleging that his former employer

discriminated and retaliated against him based on his race, color, religion, and sex. By order

dated July 29, 2021, the Court granted Plaintiff’s request to proceed in forma pauperis (IFP).

                                                DISCUSSION

        Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is

issued. If the complaint is not served within that time, Plaintiff should request an extension of
           Case 1:21-cv-05567-JPC Document 5 Filed 07/30/21 Page 2 of 3




time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendan New York City Fire Department through

the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service

Process Receipt and Return form (“USM-285 form”) for the defendant. The Clerk of Court is

further instructed to issue a summons and deliver to the Marshals Service all the paperwork

necessary for the Marshals Service to effect service upon the defendant.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to complete the USM-285 forms with the address for the

New York City Fire Department, issue a summons, and deliver all documents necessary to effect

service to the U.S. Marshals Service.

        The Clerk of Court is also directed to mail a copy of this order to Plaintiff, together with

an information package.

SO ORDERED.

 Dated:    July 29, 2021
           New York, New York

                                                               JOHN P. CRONAN
                                                            United States District Judge



                                                  2
Case 1:21-cv-05567-JPC Document 5 Filed 07/30/21 Page 3 of 3




             DEFENDANT AND SERVICE ADDRESS

   New York City Fire Department
   9 MetroTech Center
   Brooklyn, NY 11201
